      Case 1:20-cv-01894-JEJ-EBC Document 9 Filed 01/28/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TARIK LENNOX ROBERTS,                 :
             Petitioner,              :      1:20-cv-1894
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
WARDEN GREGORY BRIGGS,                :
           Respondent.                :

                                  ORDER

                             January 28, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    Petitioner’s motion (Doc. 2) to proceed in forma pauperis is
            GRANTED for the sole purpose of the filing of this action.

      2.    The petition for writ of habeas corpus (Doc. 1) is DEEMED filed
            and DISMISSED without prejudice. See R. GOVERNING §2254
            CASES R. 4.

      3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
            this case.

      4.    The dismissal is without prejudice to Petitioner’s right to pursue his
            civil rights claim in a properly filed civil rights complaint.

                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
